Citation Nr: 0616380	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  03-33 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a respiratory 
disability, to include chronic residuals of pneumonia.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, J.S.G.


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1957 to May 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that denied the above claim.

In August 2003, the veteran was afforded a personal hearing 
before a hearing officer at the RO.  A transcript of the 
hearing is of record.  

In his substantive appeal (VA Form 9) received in November 
2003, the veteran requested a hearing before the Board.  
However, he withdrew this hearing request in November 2004.

The case was previously before the April 2005, when it was 
remanded for additional records.  The requested development 
has been completed.  The Board now proceeds with its review 
of the appeal.  


FINDING OF FACT

A respiratory disability, to include chronic residuals of 
pneumonia, did not have its onset during active service or 
result from disease or injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
respiratory disability, to include chronic residuals of 
pneumonia, have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of letters from 
the RO to the veteran in February and June 2001.  The veteran 
was told of the requirements to successfully establish 
service connection, advised of his and VA's respective 
duties, and asked to submit information and/or evidence 
pertaining to the claim to the RO.  The timing and content of 
these letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Subsequent VCAA letters 
were sent in September 2001, March 2004, and May 2005.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The National Personnel Records Center (NPRC) 
informed VA that the veteran's service medical records were 
destroyed a by fire at its facility in the 1970s.  Further 
efforts to obtain these records would be futile.  See 38 
U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) 
(2005).  The RO obtained the veteran's available post-service 
VA treatment records and private medical records, which have 
been associated with the claims file.  The veteran stated 
that he was treated for pneumonia in 1962, but has not 
provided a release for VA to obtain these records.  There is 
no indication of any relevant records that the RO failed to 
obtain.  He stated in June 2006 that he had no other 
information or evidence to submit.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  The veteran underwent a VA 
examination in December 2002.  The duty to notify and assist 
having been met by the RO to the extent possible, the Board 
turns to the analysis of the veteran's claim on the merits.


II.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The majority of the veteran's service medical records are 
unavailable and, according the NPRC, were destroyed in a fire 
that occurred at their facility in 1973.  The Court has held 
that in cases where records once in the hands of the 
government are lost, there is a heightened obligation to 
explain the Board's findings and conclusions, and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The analysis of the 
veteran's claims has been undertaken with this heightened 
obligation in mind.

After a careful review of all the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a respiratory disability.  

The available service medical records show that the veteran 
was admitted to Madigan Army Hospital on June 18, 1957 for 
treatment for a sore throat, cough, and high fever.  The 
initial diagnosis was pneumonia; however, upon discharge six 
days later, his diagnosis was changed to an upper respiratory 
infection.  A note dated June 24, 1957, the day the veteran 
was discharged, stated that he was asymptomatic.

Post-service treatment records from Dr. Blynn Schideler, a 
private physician, show that the veteran contracted Barr-
Epstein virus in August 1987 and continued to have problems 
with chronic fatigue and additional intermittent viral 
infections thereafter.  He was diagnosed as having chronic 
Barr-Epstein virus with chronic fatigue syndrome.  He was 
diagnosed as having a viral syndrome in June 1996, with a 
productive cough, and a mycoplasma infection and viral 
infection in May 1999.  A December 2002 chest x-ray was 
interpreted as showing granulomatous disease.

Although the veteran did have a upper respiratory infection 
in service, there is no persuasive medical evidence of record 
showing that he has a current respiratory disability that had 
its onset during active service or is related to any in-
service disease or injury.  

Rather, a VA examiner provided a definitive opinion that the 
veteran's current respiratory disability was not related to 
active service.  The veteran was afforded a VA examination in 
December 2002.  The claims file was reviewed.  The examiner 
concluded that the veteran's current respiratory disability 
was not related to the inservice respiratory infection nor 
was there any evidence of residuals from that infection.  The 
veteran reported having pneumonia following service in 1962 
and 1986.  The examiner stated that even giving the veteran 
the benefit of the doubt that this was true, although there 
were no medical records supporting this contention, there was 
no evidence showing that they were related to service as it 
was not uncommon for a person to have episodes of pneumonia 
every 10 to 20 years.  The VA examiner stated that the 
pulmonary function test performed the day of the 



examination was normal and there was no evidence showing that 
the veteran did not fully recover from his inservice 
respiratory infection as he was able to complete his two 
years of service without further respiratory treatment.  The 
opinion was based upon review of the claims file and 
supported by detailed rationale and is found to be 
persuasive.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  In short, the probative medical evidence of record 
establishes that the veteran's current respiratory disability 
is not related to his active service.

The veteran has provided statements from Drs. Norman Currie 
and Howard Press.  However, the Board finds these physicians' 
statements unpersuasive.  In a letter dated September 2001, 
Dr. Currie stated that he had treated the veteran for years 
and that "[v]iral syndrome is similar to and could be 
correlated to the present illnesses and the previous 
Pneumonia . . . in the Army in 1957."  (Emphasis added).  
The phrasing of the opinion is inconclusive and speculative.  
Service connection may not be based on resort to pure 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2005).  

In a letter dated October 2001, Dr. Press stated that he have 
been treating the veteran since 1999 and that the veteran's 
"medical history suggests an inordinate number of 
respiratory infections since his military service."  
Although Dr. Press stated that he reviewed the veteran's 
medical records available at that time, there is no 
indication that he reviewed the complete claims folder, 
including the post-service treatment records from Dr. 
Schideler showing the veteran contracted Barr-Epstein virus 
in 1987.  Dr. Press has specifically stated that the history 
of the veteran's respiratory illness was obtained through a 
discussion with the veteran and that the medical records 
available only showed respiratory illness in June 1957 and 
June 1996.  Accordingly, his findings are not persuasive in 
light of the evidence of record.  Relevant judicial precedent 
provides that the Board is not bound by such conclusions in 
certain situations.  See Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995).  Furthermore, Dr. Press did actually provide an 
opinion that the veteran had a current respiratory disorder 
related to his active service, and the VA examiner, after 
reviewing his treatment records, stated that Dr. Press's 
October 2001 letter was not impressive or convincing.  

The veteran has also provided excerpts from a medical book 
about pneumonia.  To the extent that he is attempting to 
extrapolate from the medical literature that his disability 
is related to service, such extrapolation would constitute 
nothing more that an unsubstantiated medical opinion by a lay 
person rather than a conclusion based on the medical evidence 
of record.  While it is argued that the medical literature 
provided by the veteran is supportive of the claim, the Board 
finds that such generic texts, which do not address the facts 
in this particular veteran's case, and with a sufficient 
degree of medical certainty, do not amount to competent 
medical evidence of causality.  Sacks v. West, 11 Vet. App. 
314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  Therefore, the 
Board assigns more weight to the objective medical evidence 
of record as outlined above.

During the August 2003 hearing and in correspondence of 
record, the veteran and other lay persons (i.e., J.S.G. and 
L.P.F.) contend that the veteran's current respiratory 
disability is related to his in-service infection.  However, 
neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The record does not 
contain a persuasive medical opinion linking the veteran's 
current respiratory disability to service, and the medical 
evidence of record does not otherwise demonstrate that it is 
related to service.  

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for a respiratory disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998).  The evidence in this case is not 
so evenly balanced so as to allow 



application of the benefit of the doubt rule as required by 
law and VA regulations.  See 38 U.S.C.A. §5107.


ORDER

Service connection for a respiratory disability, to include 
chronic residuals of pneumonia, is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


